United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-623
Issued: September 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2009 appellant filed a timely appeal of the October 16, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied her request for an oral
hearing. The most recent merit decision in this case was issued on November 28, 2007. Because
more than one year has elapsed between the most recent merit decision of November 28, 2007
and the filing of this appeal, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3 the Board only has
jurisdiction to review the October 16, 2008 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing as
untimely filed.
FACTUAL HISTORY
On June 13, 1996 appellant, then a 41-year-old clerk, filed a traumatic injury claim
alleging that on June 6, 1996 she injured her right side, shoulder and back after tripping and
falling on a floor mat while dispatching mail. She did not stop work.

Initial medical reports noted that appellant slipped and fell at work and offered diagnoses
that included strain of the right knee, foot and shoulder and lumbosacral sprain. On July 22,
1996 the Office accepted her claim for right shoulder strain, right foot strain, right knee strain
and lumbosacral strain. Appellant subsequently submitted a July 26, 1996 report from
Dr. Carlton West, a Board-certified orthopedic surgeon, who diagnosed resolving strain of the
L-S spine with mild sciatica. Dr. West also found that appellant’s right knee had advanced
degenerative changes that involved medial and patellofemoral compartments and indicated that
osteoarthritis disease predating her injury.
On August 14, 2007 appellant filed a claim for a recurrence of disability alleging that she
sustained pain on her right side on July 25, 2006 as a result of lifting trays, pulling, bending and
walking at work. She stopped work on July 26, 2006 and returned on July 31, 2006. On
October 18, 2007 the Office requested that appellant submit additional factual and medical
evidence to support her recurrence claim and allowed her 30 days to submit such evidence.
Appellant did not respond.
In a November 28, 2007 decision, the Office denied appellant’s claim, finding that the
evidence was insufficient to establish a recurrence of disability beginning July 26, 2006 due to
the accepted work injury.
Appellant subsequently submitted reports dated July 9, 2007 and June 10, 2008 from
Dr. Shri Agrawal, a Board-certified internist, who diagnosed degenerative arthritis in both knees,
more symptomatic on the right.
On June 28, 2008 appellant requested an oral hearing. In a statement of the same date,
she noted that her delayed response was due to the fact that she stopped work on November 30,
2007 and underwent stomach surgery on December 24, 2007. Appellant further noted that she
sustained a job-related injury in 1981 and at that time was informed of her right knee arthritis
and the need for a knee replacement, which she refused. She indicated that the 1996 work injury
worsened her knee condition. Appellant also indicated that the air conditioning at her workplace
worsened her arthritis.
In a decision dated October 16, 2008, the Office denied appellant’s oral hearing request
finding that it was not filed within 30 days. It exercised its discretion and determined that her
case could be equally well addressed by requesting reconsideration and submitting evidence not
previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that a claimant
not satisfied with a decision of the Office is entitled to a hearing before an Office hearing
representative when the request is made within 30 days after issuance of the Office’s decision.1
Under the implementing regulations, a claimant who has received a final adverse decision by the
Office is entitled to a hearing by writing to the address specified in the decision within 30 days
(as determined by postmark or other carrier’s date marking) of the date of the decision for which
1

5 U.S.C. § 8124(b)(1).

2

a hearing is sought.2 If the request is not made within 30 days or if it is made after a
reconsideration request, a claimant is not entitled to a hearing or a review of the written record as
a matter of right.3
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing. The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.4
ANALYSIS
The Office denied appellant’s claim on November 28, 2007. Appellant’s request for an
oral hearing was dated June 28, 2008. Because the hearing request was made more than 30 days
after the November 28, 2007 decision, the Board finds that the Office properly denied her
request for a hearing as untimely filed. Appellant is not entitled to a hearing as a matter of right.
The Board has held that section 8124(b)(1) is unequivocal in setting forth the time limitation in
requests for hearing.5
The Office exercised its discretionary authority under section 8124 in considering
whether to grant a hearing. It found that appellant’s request could be equally well addressed
through a request for reconsideration under section 8128 and the submission of new evidence.
The Board has held that it is an appropriate exercise of discretion for the Office to apprise
appellant of the right to further proceedings under the reconsideration provisions of section
8128.6 The Board finds that the Office properly exercised its discretion in denying appellant’s
request for an oral hearing as untimely.
On appeal, appellant asserts that she has submitted 10 years worth of medical evidence
supporting that she has arthritis. She also contends that working on machines, standing up,
walking and lifting at work caused pain in her knee, arm and right side. However, as noted, the
Board only has jurisdiction over the nonmerit decision of the Office denying her request for an
oral hearing. As appellant’s assertions do not address whether appellant’s oral hearing request
was timely filed, they are not relevant to the issue before the Board in this appeal.7

2

20 C.F.R. § 10.616(a); 5 U.S.C. § 8124(b)(1).

3

Teresa Valle, 57 ECAB 542 (2006).

4

D.E., 59 ECAB ___ (Docket No. 07-2334, issued April 11, 2008).

5

Ella M. Garner, 36 ECAB 238 (1984); Charles E. Varrick, 33 ECAB 1746 (1982).

6

See Andre Thyratron, 54 ECAB 257 (2002).

7

Regarding evidence that appellant submitted to the Office after issuance of the Office’s November 28, 2007
merit decision, the Board notes that this evidence was not considered by the Office in reaching its final decision.
Consequently, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

3

CONCLUSION
The Board finds that the Office properly exercised its discretion in denying appellant’s
request for an oral hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 16, 2008 is affirmed.
Issued: September 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

